Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 1 of 9 PageID #: 5631




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GUEST TEK INTERACTIVE                      )
 ENTERTAINMENT LTD.,                        )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )     C.A. No. 18-1394 (RGA)
                                            )
 NOMADIX, INC.,                             )
                                            )
                      Defendant.            )

           JOINT LETTER TO THE HONORABLE RICHARD G. ANDREWS
            REGARDING PROPOSED ORDER FROM SEPTEMBER 3, 2020
                         DISCOVERY CONFERENCE




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP           MORRIS JAMES LLP
 Jack B. Blumenfeld (#1014)                     Kenneth L. Dorsney (#3726)
 Jennifer Ying (#5550)                          500 Delaware Avenue, Suite 1500
 1201 North Market Street                       Wilmington, DE 19801
 P.O. Box 1347                                  (302) 888-6800
 Wilmington, DE 19899                           kdorsney@morrisjames.com
 (302) 658-9200
 jblumenfeld@mnat.com                           Attorneys for Defendant Nomadix, Inc.
 jying@mnat.com

 Attorneys for Plaintiff
 Guest Tek Interactive Entertainment Ltd.


 October 9, 2020
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 2 of 9 PageID #: 5632




Dear Judge Andrews:

       The parties respectfully submit this letter attaching a proposed order with respect to the
discovery issues considered and decided by the Court during the September 3, 2020 discovery
conference (D.I. 118). The parties have met and conferred regarding the proposed order and have
reached agreement on most, but not all, of the issues addressed therein. Where there remains
disagreement (Paragraphs 1, 6, and 10), the parties have provided their respective proposed
language in the attached. Each of these disagreements are addressed in turn:

I.     Paragraph 1 – Final Infringement Contentions

       Guest Tek’s Position

        Guest Tek proposes that the language in paragraph 1 regarding the October 16, 2020
deadline for service of final infringement contentions should mirror that in paragraph 2 regarding
Nomadix’s October 30, 2020 deadline for service of final invalidity contentions. Thus, consistent
with the Court’s instructions from the September 3, 2020 discovery conference (see Tr. at 34:11-
37:4), Guest Tek’s proposed language for both paragraphs reads: “These contentions shall be final,
but may be amended or supplemented upon a showing of good cause with leave of Court.”

         Guest Tek believes its proposed language is consistent with this Court’s instructions and
practice, and that the parties’ respective final contentions should be subject to the same “good
cause” standard. Nomadix attempts to support its position by continuing to argue without specifics
and without support that Guest Tek’s contentions are “rife with internal consistencies, ambiguities,
vagueness, and conclusory assertions.” Nomadix identified exactly three alleged deficiencies in
its letter briefing in advance of the discovery conference; none of which, as addressed in detail by
Guest Tek at the time, have merit. Nomadix offers no justification for holding Guest Tek to a
more stringent standard than the Court’s normal practice.

       Nomadix’s Position

        Paragraph 1 addresses Nomadix’s request for a date by which Guest Tek must serve final
infringement contentions. Nomadix made this request because Nomadix was specifically
concerned that, after two years and several complaints by Nomadix, Guest Tek’s infringement
contentions were still rife with internal inconsistencies, ambiguities, vagueness, and conclusory
assertions. (D.I. 110 at 1-2.) The Court granted Nomadix’s request and specifically adopted
Nomadix’s proposed order on this issue, modifying only the date: “I’m going to basically change
the date from September 10th to October 16th and sign off on that one” (D.I. 118 at 34:23-25
(referring to Nomadix’s proposed order) (emphasis added)).

       Paragraph 1 of the attached proposed order should therefore be Nomadix’s original
proposed order discussed at the hearing (D.I. 110), with the date changed from September 10 to
October 16:

       Plaintiff Guest Tek Interactive Entertainment Ltd. shall have until September 10
       October 16, 2020, to serve final infringement contentions, including in response to
       Nomadix’s Interrogatory No. 1. Absent permission from the Court after a showing
       by Guest Tek of diligence and no prejudice to Nomadix, Guest Tek shall not
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 3 of 9 PageID #: 5633

                                                                                                   2


       supplement or change its theories after that deadline. In particular, Guest Tek may
       not rectify any deficiencies in its final contentions due to internal inconsistencies,
       ambiguities, vagueness, or conclusory assertions.

(Cf. D.I. 110.)

        Guest Tek’s refusal to agree to this language reinforces Nomadix’s concern that, with all
the deficiencies in Guest Tek’s present contentions, Nomadix will not learn Guest Tek’s true
theories until expert reports, depriving Nomadix of the ability to fully test Guest Tek’s theories
through fact discovery and to respond with appropriate invalidity contentions. It is important to be
clear that Guest Tek will be unable to rectify internal inconsistencies, ambiguities, vagueness, or
conclusory assertions after its final contentions are due. And it is also important to spell out that
Guest Tek must show diligence and no prejudice to Nomadix to supplement or change its theories
after the deadline.

        While Nomadix’s proposal captures exactly what the Court ordered, Guest Tek’s does not.
Guest Tek proposes that paragraph 1 should mirror the language Guest Tek drafted for final
invalidity contentions, which appears in paragraph 2. That is backwards; if Guest Tek wanted
symmetry between paragraphs 1 and 2, then the logical approach would have been to model
paragraph 2 after the language for infringement contentions that the Court adopted during the
hearing. Nomadix is thus justifiably concerned that Guest Tek is not so much interested in having
parallel language between the two paragraphs as it is interested in having looser language regarding
the finality of its infringement contentions. Guest Tek drafted the language for paragraph 2 and
Nomadix agreed to it, which is why it is not in dispute. That said, Nomadix does not object to
making the language in paragraph 2 mirror the language Nomadix proposes for paragraph 1. But
it is worth noting that a final date for invalidity contentions was not part of the letter briefs and
was not part of Guest Tek’s original proposed order; it was raised for the first time at the
September 3 hearing after the Court had set an October 16 deadline for final infringement
contentions and otherwise adopted Nomadix’s proposed order on that issue. Therefore, to the
extent paragraphs 1 and 2 need to employ parallel language, the Court should once again adopt the
language Nomadix proposes for paragraph 1, and paragraph 2 can then be updated to mirror
paragraph 1—not the other way around.

II.    Paragraph 6 – Nomadix’s Interrogatory No. 5

       Guest Tek’s Position

        During the discovery conference, the Court denied Nomadix’s motion to compel with
respect to Interrogatory No. 5. D.I. 118 at 38:16-39:2. Guest Tek suggests that the proposed order
reflect that denial and provide: “Nomadix’s motion to compel Guest Tek to supplement its
response to Nomadix’s Interrogatory No. 5 is denied without prejudice.” Guest Tek’s suggested
language is fully consistent with the Court’s brief discussion of Interrogatory No. 5, which the
Court noted was completely and improperly open-ended: “I’m not going to make [Guest Tek]
respond to an interrogatory saying identify every third-party product in the world that practices the
patents.” Id. at 38:24-39:2.

       Nomadix attempts to reverse the Court’s ruling by requesting through its proposed order
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 4 of 9 PageID #: 5634

                                                                                                  3


that the Court impose a deadline by which Guest Tek must respond to Interrogatory No. 5 and
provide infringement claim charts for each third-party product that Nomadix has later included in
a list of such products. No such procedure was discussed with the Court during the September 3
conference. Although Nomadix attempted at the discovery conference to re-cast its Interrogatory
No. 5 as a request that Guest Tek provide claim charts for non-infringing alternatives, the Court
correctly held that Interrogatory No. 5 by its own terms is not limited to non-infringing
alternatives—indeed, it does not even use the phrase—and that Nomadix had failed to properly
identify any such non-infringing alternatives. Id. at 38:16-24.

         Nomadix implicitly acknowledges the deficiencies of its open-ended Interrogatory No. 5
by incorporating in its proposed order a reference to “Alternative Instrumentalities” as defined in
a third set of interrogatories that was not at issue at the September 3 discovery conference and had
only been served the week prior.1 Nomadix’s effort to salvage its Interrogatory No. 5 and
circumvent the Court’s September 3 ruling should be rejected.

         Moreover, even if Interrogatory No. 5 had included a bare list of purported “alternative”
devices (or is now reinterpreted to include such a list) and a demand that Guest Tek prepare
detailed claim charts proving that the devices were in fact infringing, such an interrogatory would
be improper. Because Guest Tek’s damages theory rests on a reasonable royalty, rather than lost
profits, Nomadix bears the burden of “proving the existence of non-infringing alternatives.” SPEX
Techs. v. Apricorn, Inc., 2020 WL 1289546 at *2 (C.D. Cal. Jan. 21, 2020). Further, Nomadix, as
the alleged infringer, “has the burden of showing that non-infringing alternatives were both
available to it and were acceptable to its customers during the damages period.” Smart Skins LLC
v. Microsoft Corp., 2016 WL 4148091 at *2 (W.D. Wash. July 1, 2016) (emphasis added).

       Nomadix’s newly produced list of “alternative” products fails to identify those alternatives
as non-infringing. Nomadix does not assert that the products are non-infringing; nor has it made
any showing that might support such an assertion. Nomadix also has failed to make any allegation
or showing that the alternatives were both available to Nomadix and acceptable to its customers.
Thus, Nomadix has failed to meet “step 1” of the “two-step solution” it describes below.

        Nomadix’s position that it need simply provide a list of “alternative” products—with no
allegation or showing that the products are non-infringing and no showing that they were both
available to Nomadix and acceptable to its customers—and then require Guest Tek to serve

1
        Nomadix’s Third Set of Interrogatories defines “Alternative Instrumentalities” as
“Dominion gateway (Blueprint RF); Cisco/Meraki gateways; accused Nomadix instrumentalities
with one or more of the following features disabled: Class-Based Queuing, Weighted Fair
Queuing, Share Unused Bandwidth (Distribute Unused Bandwidth), iNAT, Proxy ARP, VLAN;
any instrumentality approved for use at Hilton, Marriott, IHG, and Hyatt properties.” Not only is
this list vague and ambiguous in its failure to identify any particular “Blueprint RF” or
“Cisco/Meraki” gateway models and in its reference to “any instrumentality approved for use at
Hilton, Marriott, IHG, and Hyatt properties” but, more significantly, Nomadix has made no
allegation or showing that any of these “alternative instrumentalities” are in fact non-infringing
alternatives available to Nomadix and acceptable to its customers, or shown how they might have
an impact on a reasonable royalty analysis. See infra discussion of accused infringer’s burden of
proving the existence of non-infringing alternatives.
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 5 of 9 PageID #: 5635

                                                                                                     4


“contentions” proving that the alternatives are infringing and/or not available and unacceptable,
would effectively shift the burden to Guest Tek with respect to non-infringing alternatives. Indeed,
it is unlikely that infringement by these alternative products can be determined without access to
the underlying source code and/or extensive testing of the products themselves. Guest Tek would
face the prospect of either seeking the third-party discovery necessary to ascertain whether the
products on Nomadix’s list were infringing (as well as unavailable and unacceptable) or, if unable
to do so, presumably be precluded from rebutting any later assertion by Nomadix to the contrary.
Thus, rather than Nomadix seeking the discovery and analyzing the products itself, thereby
meeting its burden of establishing a non-infringing alternative, Nomadix’s interrogatory would
serve improperly to shift that burden onto Guest Tek.

        Not only is Nomadix’s attempt to shift the burden of proving non-infringing alternatives
improper, but requiring Guest Tek to track down, investigate, and disprove during fact discovery
every alternative that Nomadix can possibly think of would not be proportional to the needs of the
case and would not serve the interests of judicial economy. Consistent with its burden, Nomadix
should be required to investigate any such non-infringing alternatives and, pursuant to the expert
disclosure requirements of Fed. R. Civ. P. 26(a)(2)(B), properly identify and support any non-
infringing alternatives that it believes should have an effect on the reasonable royalty calculation,
to which Guest Tek would then respond in rebuttal. See Smart Skins, 2016 WL 4148091 at *2;
SPEX Techs., 2020 WL 1289546 at *3. And to the extent Nomadix requires third-party fact
discovery to prove that the alternative products are non-infringing, Nomadix should pursue that
during fact discovery.2

        Ignoring the case law cited by Guest Tek, Nomadix asserts below that such a process would
not allow it to “test Guest Tek’s contentions through fact discovery.” But Guest Tek’s position
regarding any non-infringing alternatives that Nomadix may eventually identify will necessarily
involve expert opinion and hinge on the adequacy of the evidence and expert opinion that Nomadix
itself marshals and provides in support of any such non-infringing alternative. This Court has wide
latitude under Fed. R. Civ. P. 33(a)(2) to order that Guest Tek need not respond to such “opinion
or contention” interrogatories until expert discovery.3




2
        Nomadix further proposes that Guest Tek do all of this work by no later than October 16,
2020; an impossible task particularly in light of Guest Tek’s deadline on October 16 for serving
final infringement contentions.
3
        Fed. R. Civ. P. 33(a)(2) provides: “An interrogatory is not objectionable merely because it
asks for an opinion or contention that relates to fact or the application of law to fact, but the court
may order that the interrogatory need not be answered until designated discovery is complete, or
until a pretrial conference or some other time.” See also Novanta Corp. v. Iradion Laser, Inc.,
2016 WL 4987110 at *7 (D. Del. Sep. 16, 2016) (“[T]he party serving the [contention]
interrogatories must show that early answers will contribute meaningfully to clarifying the issues
in the case, narrowing the scope of the dispute, setting up early settlement discussions, or that such
answers are likely to expose a substantial basis for a motion under Rule 11 or Rule 56.”) (internal
quotations omitted).
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 6 of 9 PageID #: 5636

                                                                                                     5


       Nomadix’s Position

        Nomadix’s proposed language in paragraph 6 correctly incorporates the concrete, practical
solution the Court fashioned at the September 3 hearing. In contrast, Guest Tek omits the Court’s
solution and suggests the parties come back to the Court later if needed, which will only allow
Guest Tek to continue delaying providing any response to Nomadix’s fifth interrogatory.

        Nomadix originally sought a complete response to interrogatory 5, which asks Guest Tek
to explain its contentions, if any, that the asserted patent claims read on instrumentalities other
than Nomadix’s accused products.4 At the September 3 hearing, the Court fashioned a two-step
solution in which Guest Tek will respond to the interrogatory without needing to identify every
third-party product in the world that practices the patents. (D.I. 118 at 38:16-39:2.) First, defendant
Nomadix will identify non-infringing alternatives. (Id. at 38:19-20.) Second, for any identified
alternatives that Guest Tek contends are infringing, Guest Tek will provide a claim chart
explaining its contention. (Id. at 38:21-24.) The following comprises the full discussion at the
September 3 hearing regarding Nomadix’s request that Guest Tek respond to Nomadix’s fifth
interrogatory:

       [The Court:] Interrogatory number five which is a request that plaintiffs identify
       third parties that practice the patent which I take to be related to non-infringing
       alternatives, I think the first thing is defendant needs to identify what it thinks the
       non-infringing alternatives are. And then plaintiff can, you know, say or not say if
       they -- you know, if they think that it’s actually an infringing alternative, well, then
       they can do a chart, a claim chart showing why it’s an infringing alternative. But
       I’m not going to make them respond to an interrogatory saying identify every third-
       party product in the world that practices the patents.

(Id. at 38:16-39:2.)

        Nomadix’s proposed language reflects the Court’s two-step solution as follows: “On or
before October 16, 2020, Guest Tek shall respond to Nomadix’s fifth interrogatory with respect to
each Alternative Instrumentality identified in Nomadix’s third set of interrogatories.” For step 1,
Nomadix has already identified the alternatives. Nomadix is willing to limit the scope of
interrogatory 5 to the Alternative Instrumentalities identified in Nomadix’s third set of
interrogatories served August 21, 2020. (See list of Alternative Instrumentalities in n.5, infra.) For
step 2, Nomadix’s proposed language orders Guest Tek to respond to Nomadix’s fifth
interrogatory for those identified Alternative Instrumentalities. In light of the Court’s two-step

4
       Nomadix’s fifth interrogatory provides:

       For each instrumentality not identified in your response to interrogatory 1 [seeking
       infringement contentions] that you contend discloses, infringes, practices, or
       otherwise embodies one or more claims of an Asserted Patent, explain, for each
       such claim, how the instrumentality satisfies each limitation of the claim, clearly
       linking each claim limitation to the specific portion of the instrumentality that
       satisfies the limitation and stating whether you contend the limitations are satisfied
       literally or under the doctrine of equivalents.
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 7 of 9 PageID #: 5637

                                                                                                  6


solution, Nomadix’s proposed language correctly notes that its motion to compel was “granted in
part and denied in part.” That is, the motion was granted with respect to the instrumentalities
Nomadix identifies in step 1 and denied with respect to other instrumentalities.

        Guest Tek ignores the Court’s two-step solution and simply asserts the Court denied
Nomadix’s motion without prejudice. Rather than address the compromise the Court fashioned at
the September 3 hearing, Guest Tek attempts to re-litigate Nomadix’s request underlying that
holding, which was that Guest Tek respond to Nomadix’s fifth interrogatory in full. But Guest
Tek’s only timely basis for refusing to respond to Nomadix’s fifth interrogatory has been resolved.
The only such basis Guest Tek raised in its discovery letter leading to the hearing on September 3
or at that hearing was that Nomadix had not identified non-infringing alternatives. (D.I. 112 at 3;
D.I. 118 at 38:16-39:2.) That objection is resolved by the Court’s two-step solution at the hearing
as reflected in Nomadix’s language in the attached proposed order. That objection is also resolved
by an additional interrogatory Nomadix served on the same issue; after Guest Tek refused to
respond to Nomadix’s fifth interrogatory, Nomadix served its twenty-first interrogatory similarly
seeking Guest Tek’s contentions regarding non-infringing alternatives, but this time limiting the
interrogatory to specifically identified instrumentalities.5 Guest Tek still refused to provide its
contentions, even for the specifically identified instrumentalities and even though it served its
response weeks after the September 3 hearing. Even though there is now a clearly identified,
limited set of alternatives on which Nomadix seeks Guest Tek’s contentions, Guest Tek continues
to refuse to provide its contentions. Guest Tek’s proposed order would enable it to continue
delaying and would only ensure the parties would be back before the Court on the same issue.

         Guest Tek’s new arguments that Nomadix bears the burden of proof at trial and that the
interrogatory is therefore not proportional are untimely and unavailing. Guest Tek failed to object
to interrogatory 5 based on the burden of proof. In any event, the allocation of the burden of proof
at trial does not limit the scope of discovery. A party cannot refuse to provide its contentions on
an issue during fact discovery just because its opponent bears the burden of proof at trial.6 Guest

5
       Nomadix’s twenty-first interrogatory incorporates the following “Alternative
Instrumentalities”:
       Dominion gateway (Blueprint RF); Cisco/Meraki gateways; accused Nomadix
       instrumentalities with one or more of the following features disabled: Class-Based
       Queuing, Weighted Fair Queuing, Share Unused Bandwidth (Distribute Unused
       Bandwidth), iNAT, Proxy ARP, VLAN; any instrumentality approved for use at
       Hilton, Marriott, IHG, and Hyatt properties.

Nomadix’s twenty first interrogatory provides:

       If you dispute that any Alternative Instrumentalities constitute available, acceptable
       noninfringing alternatives to or substitutes for purposes of calculating damages in
       this case, explain in detail the basis of your contention, including stating whether
       you contend that the Alternative Instrumentality infringes any Asserted Claims.
6
        Guest Tek cites two district-court decisions for the proposition that the accused infringer
bears the burden of proof at trial on noninfringing alternatives when the patentee seeks only a
reasonable royalty and not lost profits. SPEX Techs., supra, is unpersuasive on this point because
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 8 of 9 PageID #: 5638

                                                                                                    7


Tek complains that it should not respond without a showing that the products are noninfringing,
available, and acceptable. But Guest Tek has not pointed to any interrogatory seeking this
information, despite that Nomadix served its fifth interrogatory more than a year and a half ago,
on February 5, 2019. Tacitly acknowledging that it failed to seek Nomadix’s mirror-image
contentions, Guest Tek suggests it should not have to provide its contentions until expert
discovery. But by then it will be too late for Nomadix to test Guest Tek’s contentions through fact
discovery. If Guest Tek’s argument were viable, parties would be able to shield themselves from
providing contentions on an issue by refusing to seek corresponding contentions from their
opponents. And while Guest Tek cites authority for deferring answers to early contention
interrogatories, this case is in the final weeks of fact discovery—indeed fact discovery was set to
close in September before Guest Tek’s most recent request for another extension. In light of the
limited set of alternatives for which Nomadix seeks contentions, Guest Tek’s argument regarding
undue burden also fails. Guest Tek’s complaint about the October 16 deadline is likewise
unavailing given that it has yet to provide any substantive response to interrogatory 5 or
interrogatory 21 even though Nomadix served the former in February 2019 and the latter in August
2020.

III.   Paragraph 10 – Dismissal of Patents

       Guest Tek’s Position

        Following up on the Court’s request that Guest Tek “clean up the record by submitting
something indicating that [the five dropped] patents are now out of the case,” (D.I. 118 at 7:16-
18), Guest Tek has proposed to Nomadix that the parties pursue a stipulated dismissal under Fed.
R. Civ. P. 41(a) and on September 29, 2020, shared a draft stipulation that would dismiss with
prejudice all claims and counterclaims in this action with respect to the specific accused products
at issue in this case. Nomadix has yet to respond to this draft stipulation. In light of that ongoing
negotiation, and to the extent the Court is inclined to address this issue now, Guest Tek proposes
that paragraph 10 of the current proposed order state as follows: “Consistent with its Paragraph
4(a) disclosures, Guest Tek shall, pursuant to FRCP 41(a), seek dismissal of its claims against
Nomadix based on U.S. Patent Nos. 8,811,184; 9,531,640; 9,025,599; 9,503,419; and 9,705,846.”

       Nomadix’s Position

         Nomadix’s proposed language in paragraph 10 correctly states that Guest Tek’s dismissal
of its asserted patent claims at this late stage should be with prejudice. After forcing Nomadix to
defend against the formerly asserted patents in this litigation, Guest Tek should not be able to start
all over again with a new lawsuit asserting those same patents against Nomadix. This would


the burden of proof was not substantively at issue; the court ruled only on a motion in limine. The
court simply cited Smart Skins, supra, which in turn is unpersuasive because it mischaracterized
another district-court decision, LaserDynamics, Inc. v. Quanta Computer, Inc., No. 2:06-cv-348,
2011 WL 197869 (E.D. Tex. Jan. 20, 2011). LaserDynamics concluded only that, when the
noninfringing alternative was not on the market at the time of the alleged infringement, the burden
shifts to the accused infringer to show the alternative was in fact available. Nomadix is unaware
of any Federal Circuit opinion endorsing either the more limited LaserDynamics conclusion or the
broader position Guest Tek urges.
Case 1:18-cv-01394-RGA Document 142 Filed 10/09/20 Page 9 of 9 PageID #: 5639

                                                                                                   8


substantially prejudice Nomadix, including by forcing Nomadix to again incur expenses already
incurred in this action. These expenses are substantial because Guest Tek asserted more than 140
claims spanning 8 patents and did not drop three of the formerly asserted patents until less than a
month before fact discovery was set to close.

        Guest Tek has proposed dismissing its claims on the five patents with prejudice, but only
for the products it has accused. There is no basis for limiting the dismissal in this manner. Claim
preclusion normally operates to bar claims the plaintiff could have brought in a first litigation.
Guest Tek should not be able to file a new lawsuit tomorrow on any of the five dropped patents
with respect to related products it could have accused in this case but chose not to. The preclusive
effect of Guest Tek’s dismissal should not be limited artificially. If Guest Tek believes it has
preserved some other infringement claim and wishes to pursue that claim in a future suit, the parties
can argue over the scope of claim preclusion if and when Guest Tek brings that future suit. There
is no basis to limit the scope of claim preclusion or similar doctrines like the doctrine of Kessler
v. Eldred, 206 U.S. 285 (1907), and it would be premature for the Court to decide the scope of
preclusion when Guest Tek has not yet filed a second suit. In short, the dismissal of Guest Tek’s
claims should be an unqualified dismissal with prejudice.

         While Nomadix contends the dismissal should be with prejudice, any dismissal without
prejudice should be conditioned on Guest Tek’s payment of Nomadix’s fees and costs associated
with the five formerly asserted patents. Those patents constitute five of the eight patents at issue
in this case. Two were dropped on April 7, 2020 and the other three were dropped on August 24,
2020. The fees and costs attributable to the formerly asserted patents therefore amount to five-
eighths of Nomadix’s fees and costs from the beginning of the litigation through April 7, 2020,
and one-half (three of the six remaining patents) of Nomadix’s fees and costs from thereafter
through August 24, 2020. See Ferring Pharm. Inc. v. Novel Labs., Inc., No. 1:17-CV-00894-RGA,
2018 WL 5085516 (D. Del. Oct. 18, 2018) (Andrews, J.) (requiring plaintiff to pay $225,000 in
defendants’ fees and costs associated with plaintiff’s lone remaining patent-infringement count as
a condition for dismissal of that count to be without prejudice)); see RainDance Technologies, Inc.
et al. v. 10X Genomics, Inc., No. 1:15-cv-00152 (D. Del. Jul. 9, 2019) (Andrews, J.) (withdrawing
with prejudice plaintiff’s previously asserted patent claims where plaintiff did not consent to
equitable considerations on a dismissal without prejudice).

                                              Respectfully submitted,

                               /s/ Jennifer Ying                     /s/ Kenneth L. Dorsney

                               Jennifer Ying (#5550)                 Kenneth L. Dorsney (#3726)

Enclosure
